DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Lowe on January 8, 2021.

The application has been amended as follows: 
1.      (Currently Amended) An ambient gas sensing apparatus comprising: 
a bottom wafer; 
a top wafer disposed above the bottom wafer; 
at least one bottom electrode disposed  on a top surface of the bottom wafer; 
an insulative layer disposed between the top surface of the bottom wafer and the at least one bottom electrode; 
a top electrode disposed  on a bottom surface of the top wafer; 
an electrolyte disposed between the bottom wafer and the top wafer, the electrolyte being in electrical communication with the at least one bottom electrode and the top electrode; and, 


6.	 (Currently Amended) The ambient gas sensing apparatus of claim 1, further comprising a top bond pad configured to carry electrical current between the top electrode [[(345)]] and the top bond pad via the top wafer.

11.      (Currently Amended) An ambient gas sensing apparatus comprising: 
a bottom wafer; 
a top wafer disposed above the bottom wafer; 
at least one bottom electrode disposed  on a top surface of the bottom wafer; 
a top electrode disposed  on a bottom surface of the top wafer; 
an electrolyte disposed between the bottom wafer and the top wafer, the electrolyte being in electrical communication with the at least one bottom electrode and the top electrode; and, 
a bonding agent that fixedly couples the bottom wafer to the top wafer, the bonding agent circumscribing the electrolyte to limit fluid communication between the electrolyte and an external ambient environment. 
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, they are deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795